Citation Nr: 0114610	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-22 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable evaluation, for any period 
since March 13, 2000, the date service connection was 
granted, for residuals of bilateral subungual exostectomies.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from August 1990 to December 
1991.  He was separated from service following action by a 
medical evaluation board and, in December 1991, claimed 
service connection for bilateral flat feet.  A May 1992 
rating decision granted service connection for severe 
bilateral flat feet and assigned a 30 percent evaluation.

In March 2000 statements, the veteran claimed an increased 
rating for flat feet and also claimed service connection for 
a disorder of the great toes secondary to flat feet.  This 
appeal comes to the Board of Veterans' Appeals (Board) from a 
May 2000 rating decision by the Winston-Salem, North 
Carolina, Regional Office (RO).  That decision granted 
service connection for bilateral status post subungual 
exostoses of the great toes due to flat feet, assigned a 
noncompensable evaluation, and denied an increased evaluation 
for bilateral flat feet.

The veteran testified at a February 2001 videoconference 
hearing convened by the undersigned, the member of the Board 
designated by the Chairman to conduct the hearing and make 
the final decision in this case.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral pes planus is 
manifested by pronation and demonstrable pain, exacerbated by 
activity but no callosities or severe spasm of the tendon on 
manipulation; there is normal alignment of Achilles tendons 
and X-ray study did not reflect flat feet.

2.  Since March 13, 2000, residuals of the veteran's 
bilateral subungual exostectomies include subjective 
complaints of slight pain and sensitivity of the tips of the 
great toes; the surgical site is well healed after bilateral 
exostectomies and partial removal of the nails.


CONCLUSIONS OF LAW

1.  The veteran's pes planus disorder is not more than 30 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4 to include §§ 4.7, 4.10, 4.57, and 4.71a, 
and Diagnostic Code (DC) 5276 (2000).

2.  Since the date of service connection, residuals of the 
veteran's bilateral subungual exostectomies have not been 
compensably disabling.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4 to include §§ 4.7, 4.10, 4.71a, and 
DC 5280, 5281, 5282, and 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records include a report of a 
February 1990 entrance examination.  The report noted genu 
varum and mild pes planus, but the veteran denied symptoms.  
Subsequent medical records noted complaints of foot pain and 
treatment for flat feet.  After a September 1991 examination, 
the summary report of a medical evaluation board noted that 
the veteran had been on active duty for just over a year and 
his flat feet had been symptomatic the entire time.  
Examination revealed marked pes planus, with pronation worse 
on the right, and tenderness of the plantar fascia 
bilaterally, but no abnormal callosities.  X rays of the feet 
showed pronation but no arthritic changes.  The diagnosis was 
pronated feet and the board recommended the veteran's 
separation from service.

At a January 1992 VA examination, the veteran gave a history 
of bilateral foot pain and said he was medically separated 
from service because of it.  Currently, he complained of 
bilateral midsole pain when walking.  Examination revealed 
severe pes planus, but good range of motion at the ankles, 
midfoot, and toes.  There was pain to palpation over the 
midfoot and heels bilaterally, but no secondary skin changes.  
The impression was severe bilateral flat feet.

An April 1992 rating decision determined that the veteran had 
flat feet prior to service and that the disorder was 
aggravated in service.  The decision granted service 
connection for bilateral severe flat feet and assigned a 30 
percent evaluation.

At a May 1994 VA examination, the veteran complained of 
midfoot pain, relieved somewhat by orthotic inserts, that 
precluded prolonged standing.  Gait was normal and without 
antalgia, the ankles and toes demonstrated full range of 
motion, there was no ankle instability, there were no 
callosities under the metatarsal heads, there were no 
significant bunion or lesser toe deformities, and X rays of 
the feet were read as normal.  The examiner noted loss of the 
medial longitudinal arch and the impression was congenital 
bilateral pes planus.

A February 2000 treatment record by Thomas Whitfield, DPM, of 
the Charlotte Foot Clinic, noted that the veteran's toe nails 
were mycotic and painful and X rays were consistent with 
bilateral subungual exostoses.  In a March 2000 letter, Dr. 
Whitfield opined that the exostoses (bone spurs) were due to 
the veteran's severe pes planus.  In a later letter, he said 
that orthotic devices were required and would be prepared.  

In an operation report dated 17 March 2000, Dr. Whitfield 
reported deformity of both great toe nails, and partial 
excision thereof, and subungual exostectomies at the distal 
phalanx of both great toes.  Subsequent clinic reports showed 
that the veteran was seen for follow-up and, on 30 March, 
there was no pain, no drainage, no infection, he was healing 
well, and the sutures were removed.

In March 2000 statements, the veteran claimed an increased 
rating for flat feet and also claimed service connection for 
a disorder of the great toes secondary thereto.

At an April 2000 VA examination, the veteran gave a history 
of flat feet since childhood.  He reported heel pain in high 
school, but not currently, and bilateral arch pain that 
worsened in service and was currently controlled by Tylenol.  
Two years earlier, the nails of both great toes became 
discolored and then painful.  The pain progressed and, the 
month before the current examination, he underwent a surgical 
procedure on both great toes for removal of subungual spurs 
and portions of the nails.  Examination showed bilateral 
correctable flat feet, normal alignment of Achilles tendons, 
and no calluses.  Evaluation of inversion and eversion showed 
a range of motion of 30 degrees on the right and 40 degrees 
on the left, and the heel rise test resulted in inversion at 
both subtalar joints.  The heel squeeze test produced mild 
pain over the inferior aspect of both heels.  There was some 
bilateral hallux valgus with minimal bunion on the right and 
none on the left.  There was also some scaling of skin 
between the toes of both feet and toe nails on both fifth 
toes were thickened.  Weight-bearing X rays did not show flat 
feet.  Diagnoses included bilateral flat feet, correctable, 
and bilateral mild tinea pedis.

The May 2000 rating decision granted service connection for 
bilateral status post subungual exostoses of the great toes, 
assigned a noncompensable evaluation, and denied an increased 
evaluation for bilateral flat feet.  The veteran disagreed 
with the assigned evaluations.

In a September 2000 letter to the RO, Julie Percival, DPM, of 
Carolina Podiatry Group, reported that she had recently seen 
the veteran for complaints of pain the feet and in both great 
toes.  She indicated she was aware of the earlier subungual 
exostectomies and removal of portions of the nails of the 
great toes.  Currently, the veteran complained that the nails 
of the great toes were growing back, and were thickened, and 
that he had the same pain that he had before the surgery.  He 
had custom orthotics but felt that they were a source of 
pain.  On examination of the feet, there were no macerations 
or open lesions, but the nails of the great toes were 
thickened, dystrophic, and discolored.  There was bilateral 
eversion in the standing position and gait demonstrated 
pronation as well, but strength in the lower extremities was 
+5/5 and the range of motion of the subtalar joints was equal 
bilaterally.  There was pronation in spite of the veteran's 
orthotic devices, and examination of them showed them to be 
too short and the heel depth was insufficient to control the 
range of motion of the subtalar joints.  The assessment was 
bilateral pes planovalgus and onychomycosis.  The plan called 
for casting new orthotic devices.

In a February 2001 letter to the RO, Brandon Percival, DPM, 
of Carolina Podiatry Group, reported that his clinic had 
treated the veteran since September 2000.  When first seen, 
the veteran complained of pain in the arches, the heels, and 
the soles of his feet due to pronation from pes planus.  The 
condition improved with the use of orthotic devices prepared 
at his clinic, but the veteran had not had complete relief.  
His clinic would adjust the orthotic devices as needed, but 
there was no further treatment that could be provided for the 
veteran's pes planus.  More recently, they had treated the 
veteran for conditions unrelated to his pes planus, including 
onychomycosis and tendonitis of the right great toe, and they 
would continue to treat him for those disorders.  They knew 
of the veteran's bilateral exostectomies, but X rays earlier 
that month showed that he had healed "remarkably well" and 
without complication.

At a February 2001 VA videoconference hearing, the veteran 
testified that he has pain over the entire surface of his 
feet but it was worse on the plantar surface in the area 
where the heel joined the arch.  That area was always tender.  
Pain in that area was intermittent, four or five times per 
day, and exacerbated by strenuous activity or prolonged 
standing or walking.  Pain also increased with cold weather.  
He also had pain at the side of each foot, though that pain 
only occurred once or twice each month.  He occasionally, 
rarely, had pain under the ball of each foot.  He also had 
pain in the right great toe and in the heels.  He had no 
corns or calluses.  He used orthotic devices, but sometimes 
felt they did not help.  Once each day, he took a pain pill, 
Vioxx, that had been prescribed two weeks earlier.  He found 
that exercise helped, and jogged on grass or walked, but 
exercise was sometimes limited by pain.  He had the greatest 
relief with ice packs.

With regard to the exostoses that were removed from his great 
toes, the veteran testified that they were extremely painful 
before surgery, less so currently, and he still could not 
stand on tip toes.  His doctor said the bony growths had not 
recurred, yet he had an "eerie feeling."  He said the great 
toes were "slight[ly] painful," and the tips of the great 
toes, the areas where he had the surgery, were sensitive, but 
he had no scars there.

The veteran testified that his work as an interviewer 
required some walking but not much standing.  He missed two 
weeks' work when he had foot surgery the year before, and 
occasionally missed work due to doctors' appointments, but 
rarely missed it due to foot pain.

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the evidence needed to substantiate a 
claim, and redefines the obligation of VA with respect to its 
duty to assist the claimant in developing evidence pertaining 
to the claim.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The VCAA is 
applicable to all claims filed on or after the date of its 
enactment, or filed before the date of enactment and not 
final as of that date.  Id., § 7(a).

With regard to notice, the May 2000 rating decision, the 
September 2000 Statement of the Case, and the October 2000 
Supplemental Statement of the Case, addressed the law and the 
evidentiary shortcomings of the veteran's claims.  As for 
assistance with development of evidence, the RO obtained 
evidence from the veteran's private health care providers, 
provided him VA examinations the reports of which have been 
associated with the claim file and, in a February 2001 
letter, invited him to submit additional evidence directly to 
the Board.  The veteran accepted that invitation, accompanied 
by a waiver of RO review, under 38 C.F.R. § 20.1304 (2000) 
and, in addition, presented testimony at a Board hearing.  He 
has not alluded to other evidence not of record and, indeed, 
we are unable to identify any such evidence.  Thus, the 
veteran has received the notice and the assistance 
contemplated by law.  Accordingly, we will address the merits 
of the claims.  First, however, we review the applicable law.

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  In the VA Schedule 
for Rating Disabilities, Part 4 of title 38 of the Code of 
Federal Regulations, the various disabilities are identified 
by separate diagnostic codes.  38 C.F.R. § 4.27.  Within 
diagnostic codes, specific ratings are determined by the 
application of criteria which are based on the average 
impairment of earning capacity caused by the rated 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  

When there is a question as to which of two evaluations 
should be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that evaluation; otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  If there is reasonable doubt as 
to the degree of disability, it is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Each disability must be viewed in relation to its history, so 
we consider all the evidence of record.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1  That is 
particularly true where the veteran appeals from the 
evaluation initially assigned upon the grant of service 
connection.  In such a case, different evaluations may be 
assigned, based on the facts found, for different periods of 
time since the grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this case, the veteran 
appealed from the noncompensable evaluation initially 
assigned for the exostectomies.  In other increased-rating 
claims, where some time has passed since the initial 
evaluation was assigned, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  That is the situation here in 
connection with the evaluation assigned for pes planus.

Pes planus may be either a congenital or an acquired 
condition.  The congenital condition is manifested by 
depression of the longitudinal arch, but no evidence of 
abnormal callosities, pressure, or strain; congenital pes 
planus is not compensable.  38 C.F.R. §§ 3.303(c), 4.57.  In 
the acquired condition, depression of the longitudinal arch 
is not the essential feature; instead, the essential feature 
is the anatomical changes produced by an abnormal, 
unfavorable relationship between the foot and leg.  38 C.F.R. 
§ 4.57.  In the acquired condition, there is inward rotation 
of the superior portion of the os calcis and medial tilting 
of the upper border of the astragalus; the forepart of the 
foot is abducted and the foot is everted.  Id.  There is 
medial deviation of the insertion of the Achilles tendon, the 
tendon spasms with manipulation, there is peroneal spasm and 
other evidence of pain and limited motion, and these symptoms 
are manifest without regard to exercise or activity.  Id.  In 
severe cases of acquired pes planus, there is gaping of bones 
on the inner border of the foot, the foot tends toward a 
rigid valgus position, and there is a loss of inversion and 
adduction.  Id.  The distinctions between congenital and 
acquired pes planus are important since the criteria for a 50 
percent evaluation is based on the deterioration of acquired, 
rather than congenital, pes planus.  In this regard, at least 
one physician has indicated that the veteran has congenital 
and not acquired pes planus.

Notwithstanding the above discussion, in this case, the 
veteran was granted service connection for pes planus that 
preexisted service and was deemed to have been aggravated 
therein, and for residuals of exostectomies of both great 
toes with partial avulsion of the nails thereof.  So we are 
not concerned here with service connection of either pes 
planus or residuals of foot surgery since that has already 
been established.

Under the provisions of DC 5276, acquired flat foot, a 50 
percent evaluation is warranted if the condition is 
bilateral, pronounced, with marked pronation, extreme 
tenderness of plantar surfaces, marked inward displacement of 
the insertion point of the Achilles tendon and severe spasm 
of the tendon upon manipulation, and orthotic devices provide 
no relief.  A 30 percent evaluation is warranted if the 
condition is bilateral, severe, with objective evidence of 
marked deformity (e.g., pronation, abduction, etc.), swelling 
with use, pain accentuated with manipulation and use, and 
characteristic callosities.

Here, alignment of the Achilles tendon is normal and it does 
not spasm with manipulation.  Orthotic devices provide relief 
though not, perhaps, the complete relief desired by the 
veteran.  Marked pronation has not been reported since 
service and, indeed, weight-bearing X rays do not even show 
pes planus.  Finally, there is no evidence of the 
characteristic callosities of pes planus, a criterion for the 
30 percent evaluation.  Accordingly, the veteran's pes planus 
does not warrant an evaluation greater than 30 percent.

Turning now to the evaluation of the veteran's exostectomies, 
we note that a subungual exostosis is a cartilage-capped 
reactive bone spur on the distal phalanx of a toe, usually 
the great toe.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 593 (28th 
ed. 1994).  The veteran's exostoses were removed in a March 
2000 operation, he was granted service connection therefor in 
a May 2000 rating decision and a noncompensable evaluation 
was assigned, and he seeks a compensable evaluation for the 
residuals of the surgery.

VA has not established a diagnostic code for residuals of 
exostectomies but, when an unlisted condition is encountered, 
it may be evaluated under the rating criteria for a disorder 
in which the anatomical location, the functions affected, and 
the symptomatology, are closely related and analogous.  
38 C.F.R. § 4.20.  The decision as to which diagnostic code 
is most appropriate in a given case is one for VA 
adjudicators.  Bierman v. Brown, 6 Vet. App. 125 (1994); 
Butts v. Brown, 5 Vet. App. 532 (1993) (en banc).  However, 
the rationale for selecting a specific diagnostic code must 
be fully explained.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Further, when the medical evidence is such that 
reasonable arguments may be made for rating a disability 
under more than one diagnostic code, adjudicators must weigh 
the evidence and make an informed choice as to which 
diagnostic code is most appropriate.  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  Finally, multiple ratings cannot be 
assigned for the same disability under multiple diagnostic 
codes as that would constitute "pyramiding" and is 
precluded.  Id.; 38 C.F.R. § 4.14.  We will review the rating 
criteria of all of the diagnostic codes established for the 
toes to determine which diagnostic code is most appropriate 
in this case.

The diagnostic codes for the toes are DC 5280, hallux valgus, 
DC 5281, hallux rigidus, and DC 5282, hammer toe.  All of 
these disorders are flexion or angulation deformities of the 
toes.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 730 (28th ed. 1994).  
The exostoses that the veteran had surgically removed were 
merely bony growths on the distal phalanx of each great toe, 
and there is no medical evidence of any deformity of the 
great toes either before or after the surgery.  Accordingly, 
we are not inclined to resort to any of the above diagnostic 
codes to evaluate the residuals of the exostectomies.  
Instead, DC 5284, foot injuries, though it is not limited to 
the toes, and is quite general, seems most applicable.  Under 
the provisions of DC 5284, a 30 percent evaluation is 
warranted for a severe injury, a 20 percent evaluation is 
warranted for a moderately severe injury, and a 10 percent 
valuation is warranted for a moderate injury.  However, the 
medical evidence shows that the March 2000 exostectomies 
healed well and there is no medical evidence of current 
residuals.  Thus, we cannot say that the residuals of the 
exostectomies equate to even a moderate foot injury.  A 
noncompensable evaluation must be assigned when the criteria 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
Accordingly, a compensable evaluation is not warranted, 
pursuant to DC 5284, 5280, 5281, or 5282, for residuals of 
the exostectomies for any period since service connection was 
granted.

Sadly, the veteran has been plagued with such a plethora of 
foot disorders-hallux valgus, onychomycosis, tinea pedis, 
bunions, tendonitis of the right great toe, pes planus, and 
the exostoses surgically removed in March 2000-that it is 
difficult to determine the cause of the foot pain that 
intermittently emanates from various points about his feet or 
to attribute it to any one of his many foot disorders.  
However, his congenital pes planus is correctable, and it is 
not pronounced, and there is no medical evidence of residuals 
of the exostectomies.  In view of all of the evidence of 
record, increased evaluations are not warranted for the 
veteran's two service-connected foot disorders.


ORDER

An increased evaluation for bilateral pes planus, currently 
evaluated as 30 percent disabling, is denied.

A compensable evaluation, for any period since March 13, 
2000, the date service connection was granted, for residuals 
of bilateral subungual exostectomies, is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

